ACCEPTED
                                                                                 01-15-00074-CR
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            6/24/2015 8:44:11 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK




                       01-15-00074-CR                          FILED IN
                                                        1st COURT OF APPEALS
                In the Court of Appeals                     HOUSTON, TEXAS
             for the First District of Texas            6/24/2015 8:44:11 PM
                                                        CHRISTOPHER A. PRINE
                                                                Clerk
                        Judist Broussard,
                           Appellant
                                v.
                       The State of Texas,
                           Appellee

       Third and Final Motion to Extend Time to File Brief

Judist Broussard moves, under Rules 10.1 and 10.5(b) of the
Texas Rules of Appellate Procedure, to extend the deadline for
filing his brief.

The current deadline is June 24, 2015. This is Appellant’s third
motion to extend time to file his brief. No further extensions will
be filed. Only 20 additional days are needed to complete the brief.

Exceptional circumstances support granting one final extension.
Counsel filed a brief in this Court two days ago in another appeal
from a conviction for murder—Andre Thompson v. State, 01-14-
00862-CR. That brief was filed on an expedited schedule, in
which no extensions would be granted, because it came after ap-
pointed counsel filed an Anders brief.

Counsel had planned to file the brief in this case by the current
due date, but was not able to do so. This case is an appeal of a
well-litigated capital-murder trial, in which defense counsel
raised several serious constitutional issues. A small amount of ad-
ditional time is necessary to fully research and brief those issues.

In addition to this case, counsel has been occupied with preparing
for two hearings for motions for new trial: State v. Bobby Smith
in Liberty County and State v. Marcos Iturbe in Harris County;
and the appeal in Pete Rodriguez v. State, 01-15-00135-CR.

Appellant prays that the Court grant the motion and extend the
deadline for filing his brief for 20 days from the existing deadline,
to July 14, 2015.

                     Certificate of Compliance

The word-processing software used to write this motion reports
its length as 345 words.

                       Certificate of Service

I provided this document to the State by electronic service to
curry_alan@dao.hctx.net simultaneously with electronic filing.

                                     Respectfully,


                                     /s/ Franklin Bynum
Bynum Law Office PLLC                Franklin Bynum
2814 Hamilton Street                 Texas Bar Number 24069451
Houston, Texas 77004                 fgb@lawfgb.com
(713) 343-8844




                                 2